          Case 1:20-cv-04246-AJN Document 11
                                          13 Filed 09/14/20
                                                   09/15/20 Page 1 of 2

        LAW OFFICES OF ADAM DAYAN, PLLC
                       __________________________________________________

                                    222 Broadway, 19th Floor
                                   New York, New York 10038
                                   Phone: 833-DAYAN-LAW
                                       Fax: 646-866-7541
                                   admin@dayanlawfirm.com

Adam Dayan, Esq.
Amled Pérez, Esq.


                                                                               September 14, 2020
                                                  9/15/2020

BY ECF
Hon. Judge Alison J. Nathan U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

               Re:     L.M. et al v. N.Y.C. Dep’t of Educ., 20-cv-04246 (AJN)

        I am Plaintiffs’ counsel in the above-referenced matter. I am writing regarding the
proposed case management plan and joint letter, which was due on Friday, September 11, prior
to the upcoming Initial Pretrial Conference scheduled for Friday, September 18.

       During the course of my communications with Defendant’s counsel on Friday, September
11 regarding the proposed case management plan and joint letter, it was brought to my attention
that Defendant’s counsel had no record of the above-referenced matter in its database.

        The reason for this was not immediately clear to my office. In other fee claim matters
recently, our office was informed by the New York City Law Department that it did not have a
record of the case, or did not file a notice of appearance, due to internal confusion within the
Law Department resulting from the challenges associated with having to operate remotely during
the ongoing Covid-19 pandemic.

        Upon Defendant’s counsel’s request that our office provide a copy of the automated
receipt of service that is typically generated after serving the Defendant via an email service
portal, our office researched the matter further. However, we were unable to locate the
automated receipt of service requested by Defendant’s counsel.

         I consulted with our firm’s office administrator regarding this matter. She advised me
that, in error, she prepared an affidavit of service and had it notarized for documents pertaining
to a different matter, and mistakenly filed it via ECF for this matter.
         Case 1:20-cv-04246-AJN Document 11
                                         13 Filed 09/14/20
                                                  09/15/20 Page 2 of 2

        LAW OFFICES OF ADAM DAYAN, PLLC
       I believe this occurred during the throes of the Covid-19 pandemic when our staff was
dealing with the challenges associated with having to operate our office remotely.

       Service was effectuated today immediately once we realized that the documents had not
been served properly previously.

        Since it appears that Defendant was not served with process in the above-referenced
matter before today, I am requesting that the September 18 Initial Pretrial Conference, and the
related deadlines, be cancelled until Defendant has had an opportunity to review the documents
that were served on the Department today.

       I apologize for any confusion or inconvenience this may have caused. Thank you for
your consideration of this request.


 7KH ,QLWLDO 3UHWULDO &RQIHUHQFH FXUUHQWO\          Respectfully,
 VFKHGXOHG IRU 6HSWHPEHU   LV KHUHE\
 DGMRXUQHG WR 2FWREHU   DW  SP        /s/ Adam Dayan
 62 25'(5('
                                                    Adam Dayan, Esq.

                                               9/15/2020
Cc:    Martin Bowe
       Jonathan Pines
       Corporation Counsel
       100 Church Street
       New York, New York 10007
       Attorneys for Defendant
